Affirming.
On this motion for an appeal the validity of the Bingham Act (chapter 1, Acts 1922; sections 883f1-883f33, Ky. St. Supp. 1928) is again assailed. All of the questions raised have heretofore been considered by this court and decided adversely to appellant's contention. See Liberty Warehouse Co. v. Burley Tob. G. C. Ass'n, 208 Ky. 643, 271 S.W. 695, affirmed in Id.,276 U.S. 71, 48 S. Ct. 291, 72 L. Ed. 473; Potter v. Dark Tob. G. C. Ass'n, 201. Ky. 441, 257 S.W. 33; City of Owensboro v. *Page 538 
Dark Tob. G. Ass'n, 222 Ky. 164, 300 S.W. 350; Feagain v. Dark Tob. G. C. Ass'n, 202 Ky. 801, 261 S.W. 607; Dark Tob. G. C. Ass'n v. Daniels, 215 Ky. 67, 284 S.W. 399.
So much is admitted by the defendant, but he is asking that these cases be reviewed and overruled. Without elaboration it may be said that the court has considered the matter and adheres to the conclusions laid down in the opinions above cited.
Wherefore the motion for appeal is denied, and the judgment is affirmed.